         Case 1:18-cv-09401-DAB Document 1 Filed 10/15/18 Page 1 of 16



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


BENTHOS MASTER FUND, LTD.,

                                       Petitioner,
                                                                     Case No
                       - against -


AARON ETRA and
JANE DOE, A{KIA "TRACY EVANS,"

                                       Respondents.



                  PETITION FOR PRELIMINARY INJUNCTIVE RELIEF
                             IN AID OF ARBITRATION

       Petitioner Benthos Master Fund, Ltd. ("Petitioner" or "Benthos"), by its attorneys

Kleinberg, Kaplan, V/olff & Cohen, P.C., hereby seeks preliminary injunctive relief against

Respondents Aaron Etra, a lawyer and escrow agent, and Jane Doe a/Wa "Tracy Evans" pursuant

to Rules 64 and 65 of the Federal Rules of Civil Procedure and Section    7 502(c)   of the New York

Civil Procedure Law and Rules.

                                 SUMMARY OF THE ACTION

       L       Respondent Aaron Etra, aNew York lawyer, is an Escrow Agent under a contract

pursuant to which Petitioner paid $5   million into escrow and was to receive in return   a   quantity

of Bitcoin. Etra released $4.6 million of Petitioner's money to recipients he refuses to identify;

the Bitcoin has not been tlelivered; and the seller ancl guarantors have disappeared. Etra and his

partners in crime, including respondent Tracy Evans, have told Petitioner that another (extra-

contractual) $850,000 is needed before the Bitcoin can be released, and they have proffered a

cascading series of dubious excuses involving a Russian named     "Dmitri" and a "storage facility"

operated by one   "Minh Hoang Le" allegedly operating out of Dubai.
          Case 1:18-cv-09401-DAB Document 1 Filed 10/15/18 Page 2 of 16



       2.      Astonishingly, the Escrow Agent Etra    -   a   fiduciary and member of the bar

through whose IOLA account flowed Petitioner's $5 million         -   has refused to answer any

questions about where and to whom he sent the money, where the money is now, or the identity

of the people involved; and indeed he and Evans have gone so far as to delete e-mail addresses

when purporting to forward messages from the alleged storage location purportedly in control       of

the funds and the Bitcoin.

       3.      Petitioner hoped and tried to avoid litigation but has been stalled and deceived for

too long now. Accordingly, this petition in aid of forthcoming arbitration is necessary to (i)

restrain further disbursements or transfers of the $5 million Petitioner previously deposited into

escrow, and (ii) obtain information about the flow of money and the identities of the individuals

and entities who have not only breached their contractual obligations but appear to have engaged

in a fraudulent scheme to steal and abscond with Petitioner's money.

                                         THE PARTIES

       4.      Petitioner Benthos, a private investment firm, is a Cayman Islands company with

its principal place of business in San Francisco, California. Benthos specializes in Bitcoin and

other cryptocurency-based financial instruments.

       5.      Respondent Aaron Etra is an attorney licensed to practice law in New York with

an office at 445 Park Avenue. Upon information and belief, Etra has been a member of the bar

for more than 50 years and resides in Manhattan.

       6.      Upon information and belief, Respondent Evans resides at280 Park Avenue

South in Manhattan.




                                                 2
            Case 1:18-cv-09401-DAB Document 1 Filed 10/15/18 Page 3 of 16



                                     JURISDICTION AND VENUE

        7.       This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.        $


1332(a) because complete diversity exists and the matter in controversy exceeds the sum or value

of $75,000, exclusive of interest and costs.

        8.       Venue is proper in this judicial district pursuant to 28 U.S.C. $$ 1391(b)(l) and

(bX2) since Etra and Evans are both residents of this district and a substantial part of the events

giving rise to this action occurred in this district.

                                       F'ACTUAL ALLEGATIONS

                         The Bitcoin Asreement and Escrow Agreement

        9   ,    In the summer of 20 1 8, Benthos was introduced to respondent Etra through

various connections in the cryptocurrency business, and Benthos's CEO met with Etra in

Manhattan. Following that meeting and upon Etra's recommendation, Benthos entered into two

interrelated agreements for the purchase of Bitcoin from a third party, with Etra acting as escrow

agent for the transaction.

        10.      The first contract (the "Bitcoin Agreement," Exhibit 1 at pp. 1-81), was between

Benthos, as Buyer, and an entity known as Valkyrie Group LLC as Seller, for the purchase of

10,000 Bitcoin, with the first "tranche" of the transaction being for $5    million worth of Bitcoin.

Seller's principals were a father-and-son team named Hugh and Brandon Austin, who held

themselves out to be brokers capable of locating third parties willing to sell quantities of Bitcoin.

        1   1.   The Bitcoin Agreement, cross-referenced to an accompanying "Escrow

Agreement" (Ex. 1, pp. 9-16), provided that within 24 business hours after execution, Benthos

was to send $5 million   -   as   it did - to the "IOLA account" of respondent Etra, acting   as Escrow


Agent under the Escrow Agreement.

tThe cited exhibits are annexed to the accompanying Declaration of Gerald Gee-Ho Fong



                                                        J
          Case 1:18-cv-09401-DAB Document 1 Filed 10/15/18 Page 4 of 16



        12.     Etra's fee for serving as Escrow Agent was to be one percent of any funds

deposited in the escrow, and specifically $50,000 for the first "tranche" (Ex. 1, p. 10).

        13.     The Bitcoin Agreement provided that the Seller "may pull out an amount of

money from escrow in order to secure the [Bitcoin] from its [Bitcoin]-backed instrument" (Ex. 1,

p. 7), while the Escrow Agreement provided that the Escrow Agent had the right to follow such

instructions, "provided the Seller is doing so with the intention of securing the [Bitcoin] for the

Buyer . . ." (Ex.   l,p.l2).   Thus, under the contracts, the Seller Valkyrie possessed the sole right

to direct release of money from escrow, provided the money was to be used by Valkyrie to

obtain the Bitcoin that was to be delivered to Benthos.

        14.     Hugh Austin, the father of the Seller's principal, told Benthos's principals that

both he individually and his company, Valhalla Venture Group LLC (an affiliate of the Seller),

would guarantee contractually that if Benthos had not received its contracted-for Bitcoin within

15 business days of the release of the funds from escrow, he or Valhalla would return the $5

million to Benthos. The corresponding provision in the Escrow Agreement read as follows:

        It is understood that Valhalla, represented by Hugh Austin and his estate, will
        guarantee to make available to [Benthos] the sum of five million dollars USD, if
        and to the extent that [Benthos] has not received the [Bitcoin] for which it has
        provided the funds for this transaction within 15 business days . . . of such funds
        being removed from escrow[,] Valhalla or Hugh Austin will make this payment
        available to fBenthos] immediately after such period and without recourse.

(Ex. l, p. 8)

        15.     Both the Bitcoin Agreement and the Escrow Agreement contained near-identical

arbitration clauses providing for arbitration in accordance with UNCITRAL Rules, by a single

arbitrator sitting in New York, New York.2


2
  See Ex. 1 at pp. 6 and 14. Petitioner expressly reserves, and does not waive, the right to argue
(to an arbitrator or elsewhere) that it is not bound to arbitrate for a variety of reasons.




                                                    4
              Case 1:18-cv-09401-DAB Document 1 Filed 10/15/18 Page 5 of 16



                      Etra Sends $3 Million of Petitioner's Money Into     a   Void

        16.       On or about August 6,2018, Petitioner wired $5,000,000 to Etra's IOLA account,

as per the    wire instructions provided in the Escrow Agreement.

        I7.       On the following day, $3,000,000 was evidently wired by Etra to an unknown

                                                                                  o'storage
account on August 7,2018, purportedly for the purpose of obtaining Bitcoin from a

facility" for the Seller to deliver to Benthos.

                                    Etra and His Confederates
                        Then Demand An Additional $850,000 from Benthos
                          In Order to Deliver the Contracted-For Bitcoin

        18.       Shortly after Etra released $3 million of Benthos's money out of escrow,

Petitioner was informed, through an intermediary calling herself "Tracy Evans," that delivery          of

the Bitcoin would be delayed. The stated reason was that the end seller    -   i.e., the source from

which the Seller Valkyrie intended to obtain the Bitcoin Valkyrie had contracted to sell to

Benthos   -   a purported Russian   oligarch named "Dmitri," was unable to obtain release of fewer

than 1,000 Bitcoin from the "storage facility" in any single transaction, and the price of 1,000

Bitcoin then exceeded $5,000,000, making it impossible for "Dmitri" to withdraw "only"

$5,000,000 worth of Bitcoin.

        19.       Accordingly, per Evans, ooDmitri" claimed that the Bitcoin intended for Benthos

could not be obtained until he had another $2,850,000, in addition to the $3,000,000 that had

already been wired out of the escrow account by Etra. An e-mail purportedly from         "Dmitri"   and

forwarded by Evans stated that "[t]he accurate amount to be sent is [an additional]

$2,850,000.00, so the Buyer to send another $850,000 for a total of $5,850,000" (Ex. 2).

        20.       Of course none of that was in the Bitcoin Agreement, which obligated the Seller

Valkyrie to deliver Bitcoin to Benthos in exchange for $5 million, not $5,850,000, and which




                                                    5
           Case 1:18-cv-09401-DAB Document 1 Filed 10/15/18 Page 6 of 16



made no mention of       "Dmitri," "Tracy Evans,"   a "storage   facility" or any purported minimum

requirement for the release of Bitcoin from such facility.

         21.    Evans purported to be acting as agent for o'Dmitri" and claimed to be a longtime

business acquaintance of Etra, who confirmed that he had worked with her for many years.

Benthos's principals have spoken telephonically with a woman claiming to be Evans, who uses a

212 area code phone number, which is linked to an address (280 Park Avenue South) at which

lives (or lived) a person by that name who (according to a public source) was previously stripped

of her real estate license due to multiple felony convictions for defrauding the State of New

York.

         22.    Benthos declined to send another, extra-contractual, $850,000 in order to

supposedly obtain the release of the Bitcoin     it had already contracted to purchase for

$5,000,000.3

                                   Etra Sends Another $1.6 Million
                                   Of Petitioner's Escrowed Funds
                                         Into the Same Void

         23.    On August 24,2018      -   one business day before expiration of the contractual 15-

day period in which the Bitcoin would be delivered or the guarantee to return the $5         million

would be triggered   -   Etra appears to have wired another $1,600,000 (in addition to the $3 million

of Benthos's $5 million previously released from escrow), to another unknown account. His

explanation was that Dmitri had "enabled" him and Tracy to speak with the "transfer storage

representative" to discuss what might be done to consummate the transaction "notwithstanding

the lack of available additional funds [beyond the initial $5 million]. . . . [T]he gentleman said

that he would use his best efforts to secure the delivery of [Bitcoin] . . . within some 16-18 hours

if funds currently held in escrow were wired today" (Ex.         3).

3
    The colloquial phrase for that would be "throwing good money after bad."



                                                     6
          Case 1:18-cv-09401-DAB Document 1 Filed 10/15/18 Page 7 of 16



        24.       Not surprisingly by that juncture, after the additional $1,600,000 of Benthos's

money was transferred out of Etra's escrow account, Petitioner received nothing          -   not in "16-18

hours" and not at all.

                            Petitioner Demands Return of its $5 Million,
                                       And Receives Nothine

        25.       On August 28,2018 Benthos demanded the return of its $5 million            -   $4.6   million

of which had been released by Etra to parts unknown, and $400,000 of which remained (upon

information and belief) in escrow in Etra's IOLA account        -   from the Seller and/or the

guarantors, because I 5 business days had elapsed since Augu st 7 , 2018, the       first day that funds

were released from the escrow account by Etra, and Benthos had not received all or any portion

of the Bitcoin for which it had contracted (Ex. a).

        26.       The $5 million was not returned.

        27.       Instead, the following day, Evans forwarded a supposed message from the so-

                                                     o'Good Morning Ms Tracy.
called "storage   facility." The message   stated,                            . . . As confirmed by

our Account Department the funds arrived and I was so pleased and have set open the transfer

windows, We expect results in the next 16 hours" (Ex. 5).

        28.       16 hours later, Petitioner had received no Bitcoin, and    it received none at any time

thereafter.

        29.       On August 30, 2018, Evans forwarded another message purportedly from the

storage facility representative, whom she now identified as "Mr.        Hoang." An email message

from "Minh Hoang Le" posted below Tracy's message stated cryptically:

        I have been in dubai to activate the payment delivery of the BTC and after exactly
        13 hours and20 minutes,there was an error detected: "Wallet Amputate amount
        not sufficient" Balance Amount of $940,250. I tried all my best to manipulate the
        digital system but the fire wall would not allow me break through the LIMIT set
        for minimum 1000 BTC and this had be done right from the day Mr Dmitri




                                                      7
            Case 1:18-cv-09401-DAB Document 1 Filed 10/15/18 Page 8 of 16



         Kaslov the owner of the wallet gave a signed agreement for 3000 BTC, now the
         system is rejecting the current input amount.

         I need to reach out to Mr Dmitri Asap.

(Ex.6 atp.2)

          30.    Evans carefully deleted the purported e-mail address of Minh Hoang Le, and both

she and Etra have refused repeated requests from Benthos to      identify the o'storage facility." They

have provided shifting reasons for that ongoing refusal, including fear that Benthos would reach

out directly to contact the purported facility to inquire into what is actually going on.

          31.    On August 31,2018, Benthos through counsel demanded in writing, from the

Seller and guarantors respectively, "the immediate delivery of the fBitcoin] owed to Benthos

under the fBitcoin] Agreement or, in the alternative, the immediate return of the funds deposited

by Benthos into the Escrow Account" (Exs. 7 and 8). Since then, Benthos has not heard from

Hugh or Brandon Austin on behalf of the Seller or guarantors.

                        Petitioner Requests Information and Documentation
                                  From Etra. and Receives Nothing

         32.     Also on August 3I,20I8, Benthos's prior counsel wrote to the escrow agent Etra

as   follows (Ex. 9):

         Benthos demands that you immediately provide us with all details concerning the release
         of the Escrow Funds including but not limited to all banking and wire instructions, the
         identity, address and bank account information of all recipients of any portion of the
         Escrow Funds, all communications between or among you, Valkyrie Group LLC,
         Valhalla Venture Group LLC, Brandon Austin and Hugh Austin or any of their affiliates
         or representatives concerning the fBitcoin Agreement] or monies held in escrow. Please
         also provide any information in your possession, custody or control regarding (i) the storage
         capacity housing the [Bitcoin] and the instrument backed by the [Bitcoin] and (ii) Mr. Dmitri,
         including full name, address and passport information.

          33.    Notwithstanding his status as an Escrow Agent, and therefore a fiduciary, and as a

New York lawyer who had received and disbursed escrow funds into and out of his IOLA

account, Etra refused to provide any of the information and documentation sought by Benthos.




                                                   8
            Case 1:18-cv-09401-DAB Document 1 Filed 10/15/18 Page 9 of 16



        34.      Instead, he defiantly informed Benthos's then-counsel that "your actions and

demands     will require   me to engage counsel, whose costs and expenses   will   be for the account   of

your client who has precipitated the need for my doing so. I will be calling on your client to

meet these obligations, including any retainer from said counsel, before proceeding further" (Ex.

10 at 3).

        35.      Benthos's counsel responded (Ex. 10 atpp.2-3):

        Given the current circumstances, which indicate possible fraudulent activity, you cannot
        release any escrowed funds. You have obligations to the Buyer here, who clearly has
        been victimized.

        In addition, the terms of your escrow appeff to be unconscionable, as no escrow agent in
        these circumstances can justify the fee you purport to charge [$50,000]. As an attorney, I
        trust you are aware of your professional obligations. . . .

        . . . We suggest that you work toward getting the Seller to honor its obligations rather
        than your own self interest.

        36.      In reply (Ex. l0 at p. 5), Etra characterized Benthos's eminently reasonable

requests as 'ocompletely unconstructive" and then complained that he was being e-mailed "on a

legal holiday" (Labor Day). In any event, he still provided no information and no documents

concerning his disbursements from the escro\ry fund and the parties with whom he was claiming

to be dealing.

                                    The Escrow Agent Etra, the
                                     Elusive Tracy Evans, the
                            Mysterious Minh Hoang Le and roDmitri"
                   Continue to Strins Petitioner Along For Several More Weeks

        37.      Following Etra's early-September refusal to respond to Benthos's requests for

documents and information, there ensued a series of increasingly convoluted and decreasingly

credible excuses, explanations and promises from Etra, Evans and Minh Hoang Le (who was

supposedly traveling between Dubai and Sydney and had "so many other jobs at hand" that he




                                                    9
           Case 1:18-cv-09401-DAB Document 1 Filed 10/15/18 Page 10 of 16



was only intermittently available). During that period the Austins (meaning the Seller and the

guarantors) simply went silent and disappeared, as noted above.

         38.    Those stories (reflected in phone conversations and detailed e-mails with which

petitioner will not burden the court) involved primarily a purported "second buyer"          -
unidentified, of course   -   supposedly coming in to provide the additional $850,000 allegedly

required to obtain release of the Bitcoin for delivery to Benthos in compliance with the already-

breached Bitcoin Agreement

         39.    More recently, after Benthos retained litigation counsel and threatened court

action, the promises became more frantic and more specific, and the timeframe for purportedly

consummating the transaction became imminent           - but (surprise)   the promises were not fulfrlled.

         40.    Specifically, by way of example only, on Monday, October 1, Etra assured

petitioner, through his lawyer, that things would be "resolved one way or another" (meaning

delivery of the Bitcoin or return of the $5 million) "by the end of this week" (i.e., by October 5).

On Tuesday the2"d, Etra reiterated, again through his lawyer, that the transaction would be

completed "this week," which was then updated to "within 48 hours"; and petitioner was told

that Etra had a "signed contract"    - which,   of course, no one would allow petitioner actually to

see   - from the "second buyer"    (a o'woman," unidentified of course), who was supposedly

providing "additional financing to complete the whole deal," "probably tomorrow [Wednesday,

October 31, at the latest Thursday [October 4]."

         41.    On Wednesday the 3'd, Tracy Evans confirmed to Benthos directly that "the

woman signed" the commitment to pay the additional $850,000. On Friday the 5th, she told

                                        o'aiming
Benthos that the second buyer was                  to wire today." On Monday the 8th, she said the wire

had been "initiated" on Friday the 5th into Etra's     IOLA account, but would'onot be received until




                                                      10
            Case 1:18-cv-09401-DAB Document 1 Filed 10/15/18 Page 11 of 16



Tuesday" and that Etra would send the money to the storage company (to get the Bitcoin

            ooon
released)          Wednesday [the 1Oth]."

        42.         On'Wednesday the lOth, Evans reported that the funds stilt had "not affived."

        43.         At that point Benthos asked Evans (who previously had refused to     send the actual

purported contract committing the oosecond buyer" to send money to the storage company) to at

least confirm in writing that there was such a buyer who actually had signed such a contract.

Dropping all pretense that Aaron Etra is not orchestrating all of these machinations, she replied

that she would o'ask Aaron" about doing so.

        44.        No such written confirmation was forthcoming. But on Friday the        12th, Etra      told

Benthos directly that he had been "frequently talking with" the purported second buyer, except

that now Etra identified that "second buyer" as a man ("he"), whereas previously the "second

buyer" had been said to be"a woman" (see paragraphs 40 and          4l   above). In any event Etra told

Benthos that the additional funds required to obtain release of the Bitcoin     -   funds which,     it

should not be forgotten, had previously been stated to have been sent on Friday the        5th   -   "should

be sent on Monday ¡the 15tl'1."

        45.         After all of that, Benthos asked Etra to identify the purported "second buyer" by

name, or to provide some information about that individual and his or her supposed contract. No

surprise by now: Etra refused.

                              Etra Continues To Stonewall Petitioner's
                          Renewed Requests for Documents and Information

       46.          Four weeks after first requesting documents and information from Etra and

getting nowhere, Benthos tried again, in a letter from its litigation counsel to Etra's lawyer, to

obtain information as to the status and whereabouts of the escrowed funds (Ex. 11):

        1.    Of the $5 million deposited by our client into Mr. Etra's escrow account
       pursuant to the Escrow Agreement, how much, if any, is Mr. Etra presently




                                                     ll
         Case 1:18-cv-09401-DAB Document 1 Filed 10/15/18 Page 12 of 16



       holding in escrow, and is he willing to return those remaining funds to our client
       upon demand?

       2.      If Mr. Etra is holding money in escrow and is not willing to return it to our
       client upon demand, is he willing to commit in writing not to transfer any of that
       money without our client's written consent (or a court order)?

       3.      Identify all transfers or disbursements made to date from the $5 million
       escrowed with     Mr. Etra, including at a minimum (i) the recipients of each
       transfer, (ii) the amount transferred on each occasion, (iii) the written instructions
       upon which each transfer was made, (iv) written confirmation of each transfer,
       and (v) the bank account information and wire transfer information (if any)
       associated with each transfer.

       47.        Etra refused to answer any of those questions.

       48.        Benthos subsequently reiterated its requests on a counsel-to-counsel basis on

several occasions, all to no avail.

        49.       Thus Etra continues    - notwithstanding that he is a fiduciary,   a licensed New   York

attorney and an Escrow Agent who disbursed funds from his IOLA account to unidentified

recipients   - to refuse to provide   basic information to the party that sent him $5   million in escrow

funds (except that his counsel has confirmed orally that Etra still has $400,000 of those funds,

which he has refused to commit not to disburse further and which could therefore be sent into the

void at any moment).

                      Petitioner Formally Terminates the Escrow Agreement

        50.       On October 12,2018, Petitioner sent a Notice of Termination of Escrow to Etra

and to the Seller (Valkyrie) in accordance with the notice provisions of the Escrow Agreement,

terminating said Agreement effective immediately and (again) demanding return of Petitioner's

funds (Ex. 12).

        51.       None of Petitioner's funds   -   including the $400,000 said to be retained by Etra in

his escrow account    - have been returned, nor have Etra and/or the Seller stated that they will be




                                                      t2
            Case 1:18-cv-09401-DAB Document 1 Filed 10/15/18 Page 13 of 16



returned, notwithstanding that those parties are required to return all of the $5 million if the

transaction does not settle and Petitioner terminates the Escrow Agreement.

                                                  Conclusion

           52.      More than two months have now passed since the bulk of Petitioner's funds were

transferred out of the escrow account by Etra, and Petitioner still has not received its Bitcoin.

'Well
         over a month has passed since Petitioner's $5 million was supposed to be returned if the

Bitcoin had not been delivered. On a daily basis, Etra and Evans offer new (and old) excuses,

explanations and promises, but nothing ever materializes. The Austins do not respond to

inquiries, while "Dmitri" and "Minh Hoang Le" are shadowy and unreachable, held at a distance

by Evans, evidently at Etra's instructions. And Aaron Etra                   in refusins to disclose

anythine about the desti

of escrow. or about the people to whom he apparently entrusted Petitioner's escrowed funds.

           53.      Beyond the breach of the Bitcoin Agreement by the Seller and guarantors, and

beyond Etra's breach of his obligations as Escrow Agent, it is by now hard to escape the

conclusion that Benthos has been victimized by a fraudulent scheme, at the center of which

appear to be Etra and Evans, New Yorkers whose relevant misconduct has taken place in this

State.

           54.       Petitioner intends to commence an arbitration against Etra and some or all of his

co-conspirators who have helped him defraud Benthos and breach the contracts which Benthos

will    seek to   enforce. The relief sought in this petition is necessary, as set forth in further detail in

the accompanying memorandum of law, to (i) preserve the status quo, by temporarily restraining

Etra from disbursing the $400,000 he still holds in escrow; and (ii) help ensure that any

arbitration award will not be ineffectual,by requiring Etra and Evans to disclose critical

information including where the $4.6 million stolen from Petitioner was sent, and where it is




                                                        13
         Case 1:18-cv-09401-DAB Document 1 Filed 10/15/18 Page 14 of 16



now, such that Petitioner can seek to recover it and/or try to prevent its further dissipation and

removal from the reach of the law.

                                     PRAYER FOR RELIEF

       WHEREF'ORE, Petitioner seeks a preliminary injunction pursuant to Rules 64 and 65 of

the FRCP and7502(c) of the CPLR as follows:

        1.     Enjoining and restraining respondents Aaron Etra and Tracy Evans and their

agents, servants, employees, attorneys, and all persons in active concert and participation   with

them, from directly or indirectly transfening or continuing to transfer any portion of the $5

million previously deposited by Benthos into Etra's IOLA account pending further order of this

Court, or of a duly-constituted arbitral authority, or the written consent of Benthos;

       2.      Directing respondent Aaron Etra to disclose within 48 hours the following

information regarding transfers or disbursements made to date from the $5 million deposited by

Benthos into Etra's IOLA account:

               a.      the recipients ofeach transfer,

               b.      the amount transferred on each occasion,

               c.      the written instructions upon which each transfer was made,

               d.      any written confirmation received of each transfer,

               e.      the bank account information and wire transfer information     (if any)
                       associated with each transfer,

               f       the identities, if known to Etra, of any subsequent recipients of Benthos's
                       escrowed funds pursuant to any transfers made of such funds by Etra's
                       transferees, and

               o
               Þ'      the current or last known whereabouts of the said previously-escrowed
                       funds;

       3.      Further directing respondent Aaron Etra to disclose within 48 hours the following

information regarding the identity of respondent Tracy Evans:




                                                  t4
    Case 1:18-cv-09401-DAB Document 1 Filed 10/15/18 Page 15 of 16



        a.     any other names by which Evans has identified herself;

        b.     her current or last known home address;

        c.     her current or last known employer or business with which she has been
               affiliated, the names of any principals of said entity, and its business
               address and website;

        d.     all telephone numbers known to Etra to have been used by her;

        e.     all e-mail addresses known to Etra to have been used by her;

4       Further directing respondent Aaron Etra to, within 48 hours:

        a.     provide copies of all communications between and among any of himself,
               Valkyrie Group LLC, Valhalla Venture Group LLC, Brandon Austin,
               Hugh Austin, Tracy Evans, "Dmitri," and Ming Hoang Le, or any of their
               affiliates, representatives and/or agents, concerning the Bitcoin
               Agreement, the Escrow Agreement, andlor the funds deposited by Benthos
               into Etra's IOLA account;

        b.     disclose the full name of Dmitri, as well as any other names by which he
               has identified himself, and his home and business addresses and all of his
               phone numbers and e-mail addresses known to Etra; and

        c.     disclose the name, address, telephone number, website and identities of
               principals of any storage company at which any of the funds deposited
               into escrow by Benthos, or any Bitcoin intended for Benthos, has been
               held; and

5.      Directing respondent Tracy Evans to disclose within 48 hours

        a.     the full name of Dmitri, as well as any other names by which he has
               identified himself, and his home and business addresses and all of his
               phone numbers and e-mail addresses known to her;

        b      the name, address, telephone number, website and identities of principals
               of any storage company at which any of the funds deposited into escrow
               by Benthos, or any Bitcoin intended for Benthos, has been held;

        c.     the identities, if known to Evans, of any subsequent recipients of
               Benthos's escrowed funds pursuant to any transfers made of such funds by
               Etra's transferees; and

        d.     the current or last known whereabouts of the said previously-escrowed
               funds;




                                        15
          Case 1:18-cv-09401-DAB Document 1 Filed 10/15/18 Page 16 of 16



together with such other and further relief as the Court shall deem just and proper under the

circumstances, including the costs and disbursements of this petition and the reasonable

attorneys' fees incurred in connection therewith.

Dated: October 15,2018
                                          KLEINBERG, KAPLAN, \ryOLFF & COHEN, p.C.


                                          By:       )t-/r   Steven R. Popofsky
                                                            Joshua K. Bromberg

                                          551 Fifth Avenue, lSth Floor
                                          New York, New York 10176
                                          Telephone: (212) 986-6000
                                          Facsimile: (212) 986-8866
                                          Email : spopofsky@kkwc. com
                                          Email : jbromberg@kkwc.com

                                          Attorneys for Petitioner
                                              BENTHOS MASTER F'UND LTD.




 380365.9 - l0/15/18
                                                    t6
